
  Poland 1997 (rev. 2009)
  
  

  

  


Preamble


Having regard for the existence and future of our Homeland,


Which recovered, in 1989, the possibility of a sovereign and democratic determination of its fate,


We, the Polish Nation - all citizens of the Republic,


Both those who believe in God as the source of truth, justice, good and beauty,


As well as those not sharing such faith but respecting those universal values as arising from other sources,


Equal in rights and obligations towards the common good - Poland,


Beholden to our ancestors for their labours, their struggle for independence achieved at great sacrifice, for our culture rooted in the Christian heritage of the Nation and in universal human values,


Recalling the best traditions of the First and the Second Republic,


Obliged to bequeath to future generations all that is valuable from our over one thousand years' heritage,


Bound in community with our compatriots dispersed throughout the world,


Aware of the need for cooperation with all countries for the good of the Human Family,


Mindful of the bitter experiences of the times when fundamental freedoms and human rights were violated in our Homeland,


Desiring to guarantee the rights of the citizens for all time, and to ensure diligence and efficiency in the work of public bodies,


Recognizing our responsibility before God or our own consciences,


Hereby establish this Constitution of the Republic of Poland as the basic law for the State, based on respect for freedom and justice, cooperation between the public powers, social dialogue as well as on the principle of aiding in the strengthening the powers of citizens and their communities.


We call upon all those who will apply this Constitution for the good of the Third Republic to do so paying respect to the inherent dignity of the person, his or her right to freedom, the obligation of solidarity with others, and respect for these principles as the unshakeable foundation of the Republic of Poland.



Chapter I. THE REPUBLIC



Article 1


The Republic of Poland shall be the common good of all its citizens.



Article 2


The Republic of Poland shall be a democratic state ruled by law and implementing the principles of social justice.



Article 3


The Republic of Poland shall be a unitary State.



Article 4




1. Supreme power in the Republic of Poland shall be vested in the Nation.




2. The Nation shall exercise such power directly or through their representatives.



Article 5


The Republic of Poland shall safeguard the independence and integrity of its territory and ensure the freedoms and rights of persons and citizens, the security of the citizens, safeguard the national heritage and shall ensure the protection of the natural environment pursuant to the principles of sustainable development.



Article 6




1. The Republic of Poland shall provide conditions for the people's equal access to cultural goods which are the source of the Nation's identity, continuity and development.




2. The Republic of Poland shall provide assistance to Poles living abroad to maintain their links with the national cultural heritage.



Article 7


The organs of public authority shall function on the basis of, and within the limits of, the law.



Article 8




1. The Constitution shall be the supreme law of the Republic of Poland.




2. The provisions of the Constitution shall apply directly, unless the Constitution provides otherwise.



Article 9


The Republic of Poland shall respect international law binding upon it.



Article 10




1. The system of government of the Republic of Poland shall be based on the separation of and balance between the legislative, executive and judicial powers.




2. Legislative power shall be vested in the Sejm and the Senate, executive power shall be vested in the President of the Republic of Poland and the Council of Ministers, and the judicial power shall be vested in courts and tribunals.



Article 11




1. The Republic of Poland shall ensure freedom for the creation and functioning of political parties. Political parties shall be founded on the principle of voluntariness and upon the equality of Polish citizens, and their purpose shall be to influence the formulation of the policy of the State by democratic means.




2. The financing of political parties shall be open to public inspection.



Article 12


The Republic of Poland shall ensure freedom for the creation and functioning of trades unions, socio-occupational organizations of farmers, societies, citizens' movements, other voluntary associations and foundations.



Article 13


Political parties and other organizations whose programmes are based upon totalitarian methods and the modes of activity of nazism, fascism and communism, as well as those whose programmes or activities sanction racial or national hatred, the application of violence for the purpose of obtaining power or to influence the State policy, or provide for the secrecy of their own structure or membership, shall be forbidden.



Article 14


The Republic of Poland shall ensure freedom of the press and other means of social communication.



Article 15




1. The territorial system of the Republic of Poland shall ensure the decentralization of public power.




2. The basic territorial division of the State shall be determined by statute, allowing for the social, economic and cultural ties which ensure to the territorial units the capacity to perform their public duties.



Article 16




1. The inhabitants of the units of basic territorial division shall form a self-governing community in accordance with law.




2. Local self-government shall participate in the exercise of public power. The substantial part of public duties which local self-government is empowered to discharge by statute shall be done in its own name and under its own responsibility.



Article 17




1. By means of a statute, self-governments may be created within a profession in which the public repose confidence, and such self-governments shall concern themselves with the proper practice of such professions in accordance with, and for the purpose of protecting, the public interest.




2. Other forms of self-government shall also be created by means of statute. Such self-governments shall not infringe the freedom to practice a profession nor limit the freedom to undertake economic activity.



Article 18


Marriage, being a union of a man and a woman, as well as the family, motherhood and parenthood, shall be placed under the protection and care of the Republic of Poland.



Article 19


The Republic of Poland shall take special care of veterans of the struggle for independence, particularly war invalids.



Article 20


A social market economy, based on the freedom of economic activity, private ownership, and solidarity, dialogue and cooperation between social partners, shall be the basis of the economic system of the Republic of Poland.



Article 21




1. The Republic of Poland shall protect ownership and the right of succession.




2. Expropriation may be allowed solely for public purposes and for just compensation.



Article 22


Limitations upon the freedom of economic activity may be imposed only by means of statute and only for important public reasons.



Article 23


The basis of the agricultural system of the State shall be the family farm. This principle shall not infringe the provisions of Articles 21 and 22.



Article 24


Work shall be protected by the Republic of Poland. The State shall exercise supervision over the conditions of work.



Article 25




1. Churches and other religious organizations shall have equal rights.




2. Public authorities in the Republic of Poland shall be impartial in matters of personal conviction, whether religious or philosophical, or in relation to outlooks on life, and shall ensure their freedom of expression within public life.




3. The relationship between the State and churches and other religious organizations shall be based on the principle of respect for their autonomy and the mutual independence of each in its own sphere, as well as on the principle of cooperation for the individual and the common good.




4. The relations between the Republic of Poland and the Roman Catholic Church shall be determined by international treaty concluded with the Holy See, and by statute.




5. The relations between the Republic of Poland and other churches and religious organizations shall be determined by statutes adopted pursuant to agreements concluded between their appropriate representatives and the Council of Ministers.



Article 26




1. The Armed Forces of the Republic of Poland shall safeguard the independence and territorial integrity of the State, and shall ensure the security and inviolability of its borders.




2. The Armed Forces shall observe neutrality regarding political matters and shall be subject to civil and democratic control.



Article 27


Polish shall be the official language in the Republic of Poland. This provision shall not infringe upon national minority rights resulting from ratified international agreements.



Article 28




1. The image of a crowned white eagle upon a red field shall be the coat-of-arms of the Republic of Poland.




2. White and red shall be the colours of the Republic of Poland.




3. "Dabrowski's Mazurka" shall be the national anthem of the Republic of Poland.




4. The coat-of-arms, colours and national anthem of the Republic of Poland shall be subject to legal protection.




5. Details concerning the coat-of-arms, colours and national anthem shall be specified by statute.



Article 29


Warsaw shall be the capital of the Republic of Poland.



Chapter II. THE FREEDOMS, RIGHTS AND OBLIGATIONS OF PERSONS AND CITIZENS



GENERAL PRINCIPLES



Article 30


The inherent and inalienable dignity of the person shall constitute a source of freedoms and rights of persons and citizens. It shall be inviolable. The respect and protection thereof shall be the obligation of public authorities.



Article 31




1. Freedom of the person shall receive legal protection.




2. Everyone shall respect the freedoms and rights of others. No one shall be compelled to do that which is not required by law.




3. Any limitation upon the exercise of constitutional freedoms and rights may be imposed only by statute, and only when necessary in a democratic state for the protection of its security or public order, or to protect the natural environment, health or public morals, or the freedoms and rights of other persons. Such limitations shall not violate the essence of freedoms and rights.



Article 32




1. All persons shall be equal before the law. All persons shall have the right to equal treatment by public authorities.




2. No one shall be discriminated against in political, social or economic life for any reason whatsoever.



Article 33




1. Men and women shall have equal rights in family, political, social and economic life in the Republic of Poland.




2. Men and women shall have equal rights, in particular, regarding education, employment and promotion, and shall have the right to equal compensation for work of similar value, to social security, to hold offices, and to receive public honours and decorations.



Article 34




1. Polish citizenship shall be acquired by birth to parents being Polish citizens. Other methods of acquiring Polish citizenship shall be specified by statute.




2. A Polish citizen shall not lose Polish citizenship except by renunciation thereof.



Article 35




1. The Republic of Poland shall ensure Polish citizens belonging to national or ethnic minorities the freedom to maintain and develop their own language, to maintain customs and traditions, and to develop their own culture.




2. National and ethnic minorities shall have the right to establish educational and cultural institutions, institutions designed to protect religious identity, as well as to participate in the resolution of matters connected with their cultural identity.



Article 36


A Polish citizen shall, during a stay abroad, have the right to protection by the Polish State.



Article 37




1. Anyone, being under the authority of the Polish State, shall enjoy the freedoms and rights ensured by the Constitution.




2. Exemptions from this principle with respect to foreigners shall be specified by statute.



PERSONAL FREEDOMS AND RIGHTS



Article 38


The Republic of Poland shall ensure the legal protection of the life of every human being.



Article 39


No one shall be subjected to scientific experimentation, including medical experimentation, without his voluntary consent.



Article 40


No one may be subjected to torture or cruel, inhuman, or degrading treatment or punishment. The application of corporal punishment shall be prohibited.



Article 41




1. Personal inviolability and security shall be ensured to everyone. Any deprivation or limitation of liberty may be imposed only in accordance with principles and under procedures specified by statute.




2. Anyone deprived of liberty, except by sentence of a court, shall have the right to appeal to a court for immediate decision upon the lawfulness of such deprivation. Any deprivation of liberty shall be immediately made known to the family of, or a person indicated by, the person deprived of liberty.




3. Every detained person shall be informed, immediately and in a manner comprehensible to him, of the reasons for such detention. The person shall, within 48 hours of detention, be given over to a court for consideration of the case. The detained person shall be set free unless a warrant of temporary arrest issued by a court, along with specification of the charges laid, has been served on him within forty-eight hours of the time of being given over to the court's disposal.




4. Anyone deprived of liberty shall be treated in a humane manner.




5. Anyone who has been unlawfully deprived of liberty shall have a right to compensation.



Article 42




1. Only a person who has committed an act prohibited by a statute in force at the moment of commission thereof, and which is subject to a penalty, shall be held criminally responsible. This principle shall not prevent punishment of any act which, at the moment of its commission, constituted an offence within the meaning of international law.




2. Anyone against whom criminal proceedings have been brought shall have the right to defence at all stages of such proceedings. He may, in particular, choose counsel or avail himself - in accordance with principles specified by statute - of counsel appointed by the court.




3. Everyone shall be presumed innocent of a charge until his guilt is determined by the final judgment of a court.



Article 43


There shall be no statute of limitation regarding war crimes and crimes against humanity.



Article 44


The statute of limitation regarding actions connected with offences committed by, or by order of, public officials and which have not been prosecuted for political reasons, shall be extended for the period during which such reasons existed.



Article 45




1. Everyone shall have the right to a fair and public hearing of his case, without undue delay, before a competent, impartial and independent court.




2. Exceptions to the public nature of hearings may be made for reasons of morality, State security, public order or protection of the private life of a party, or other important private interest. Judgments shall be announced publicly.



Article 46


Property may be forfeited only in cases specified by statute, and only by virtue of a final judgment of a court.



Article 47


Everyone shall have the right to legal protection of his private and family life, of his honour and good reputation and to make decisions about his personal life.



Article 48




1. Parents shall have the right to rear their children in accordance with their own convictions. Such upbringing shall respect the degree of maturity of a child as well as his freedom of conscience and belief and also his convictions.




2. Limitation or deprivation of parental rights may be effected only in the instances specified by statute and only on the basis of a final court judgment.



Article 49


The freedom and privacy of communication shall be ensured. Any limitations thereon may be imposed only in cases and in a manner specified by statute.



Article 50


The inviolability of the home shall be ensured. Any search of a home, premises or vehicles may be made only in cases and in a manner specified by statute.



Article 51




1. No one may be obliged, except on the basis of statute, to disclose information concerning his person.




2. Public authorities shall not acquire, collect nor make accessible information on citizens other than that which is necessary in a democratic state ruled by law.




3. Everyone shall have a right of access to official documents and data collections concerning himself. Limitations upon such rights may be established by statute.




4. Everyone shall have the right to demand the correction or deletion of untrue or incomplete information, or information acquired by means contrary to statute.




5. Principles and procedures for collection of and access to information shall be specified by statute.



Article 52




1. Freedom of movement as well as the choice of place of residence and sojourn within the territory of the Republic of Poland shall be ensured to everyone.




2. Everyone may freely leave the territory of the Republic of Poland.




3. The freedoms specified in paras. 1 and 2 above may be subject to limitations specified by statute.




4. A Polish citizen may not be expelled from the country nor forbidden to return to it.




5. Anyone whose Polish origin has been confirmed in accordance with statute may settle permanently in Poland.



Article 53




1. Freedom of faith and religion shall be ensured to everyone.




2. Freedom of religion shall include the freedom to profess or to accept a religion by personal choice as well as to manifest such religion, either individually or collectively, publicly or privately, by worshipping, praying, participating in ceremonies, performing of rites or teaching. Freedom of religion shall also include possession of sanctuaries and other places of worship for the satisfaction of the needs of believers as well as the right of individuals, wherever they may be, to benefit from religious services.




3. Parents shall have the right to ensure their children a moral and religious upbringing and teaching in accordance with their convictions. The provisions of Article 48, para. 1 shall apply as appropriate.




4. The religion of a church or other legally recognized religious organization may be taught in schools, but other peoples' freedom of religion and conscience shall not be infringed thereby.




5. The freedom to publicly express religion may be limited only by means of statute and only where this is necessary for the defence of State security, public order, health, morals or the freedoms and rights of others.




6. No one shall be compelled to participate or not participate in religious practices.




7. No one may be compelled by organs of public authority to disclose his philosophy of life, religious convictions or belief.



Article 54




1. The freedom to express opinions, to acquire and to disseminate information shall be ensured to everyone.




2. Preventive censorship of the means of social communication and the licensing of the press shall be forbidden. Statutes may require the receipt of a permit for the operation of a radio or television station.



Article 55




1. The extradition of a Polish citizen shall be prohibited, except in cases specified in paras 2 and 3.




2. Extradition of a Polish citizen may be granted upon a request made by a foreign state or an international judicial body if such a possibility stems from an international treaty ratified by Poland or a statute implementing a legal instrument enacted by an international organisation of which the Republic of Poland is a member, provided that the act covered by a request for extradition:







1.
was committed outside the territory of the Republic of Poland, and






2.
constituted an offence under the law in force in the Republic of Poland or would have constituted an offence under the law in force in the Republic of Poland if it had been committed within the territory of the Republic of Poland, both at the time of its commitment and at the time of the making of the request.






3. Compliance with the conditions specified in para. 2 subparas 1 and 2 shall not be required if an extradition request is made by an international judicial body established under an international treaty ratified by Poland, in connection with a crime of genocide, crime against humanity, war crime or a crime of aggression, covered by the jurisdiction of that body.




4. The extradition of a person suspected of the commission of a crime for political reasons but without the use of force shall be forbidden, so as an extradition which would violate rights and freedoms of persons and citizens.




5. The courts shall adjudicate on the admissibility of extradition.



Article 56




1. Foreigners shall have a right of asylum in the Republic of Poland in accordance with principles specified by statute.




2. Foreigners who, in the Republic of Poland, seek protection from oppression, may be granted the status of a refugee in accordance with international agreements to which the Republic of Poland is a party.



POLITICAL FREEDOMS AND RIGHTS



Article 57


The freedom of peaceful assembly and participation in such assemblies shall be ensured to everyone. Limitations upon such freedoms may be imposed by statute.



Article 58




1. The freedom of association shall be guaranteed to everyone.




2. Associations whose purposes or activities are contrary to the Constitution or statutes shall be prohibited. The courts shall adjudicate whether to permit an association to register or to prohibit an association from such activities.




3. Statutes shall specify types of associations requiring court registration, a procedure for such registration and the forms of supervision of such associations.



Article 59




1. The freedom of association in trades unions, socio-occupational organizations of farmers, and in employers' organizations shall be ensured.




2. Trade unions and employers and their organizations shall have the right to bargain, particularly for the purpose of resolving collective disputes, and to conclude collective labour agreements and other arrangements.




3. Trade unions shall have the right to organize workers' strikes or other forms of protest subject to limitations specified by statute. For protection of the public interest, statutes may limit or forbid the conduct of strikes by specified categories of employees or in specific fields.




4. The scope of freedom of association in trade unions and in employers' organizations may only be subject to such statutory limitations as are permissible in accordance with international agreements to which the Republic of Poland is a party.



Article 60


Polish citizens enjoying full public rights shall have a right of access to the public service based on the principle of equality.



Article 61




1. A citizen shall have the right to obtain information on the activities of organs of public authority as well as persons discharging public functions. Such right shall also include receipt of information on the activities of self-governing economic or professional organs and other persons or organizational units relating to the field in which they perform the duties of public authorities and manage communal assets or property of the State Treasury.




2. The right to obtain information shall ensure access to documents and entry to sittings of collective organs of public authority formed by universal elections, with the opportunity to make sound and visual recordings.




3. Limitations upon the rights referred to in paras. 1 and 2 above, may be imposed by statute solely to protect freedoms and rights of other persons and economic subjects, public order, security or important economic interests of the State.




4. The procedure for the provision of information, referred to in paras. 1 and 2 above shall be specified by statute, and regarding the Sejm and the Senate by their rules of procedure.



Article 62




1. If, no later than on the day of vote, he has attained 18 years of age, a Polish citizen shall have the right to participate in a referendum and the right to vote for the President of the Republic of Poland as well as representatives to the Sejm and Senate and organs of local self-government.




2. Persons who, by a final judgment of a court, have been subjected to legal incapacitation or deprived of public or electoral rights, shall have no right to participate in a referendum nor a right to vote.



Article 63


Everyone shall have the right to submit petitions, proposals and complaints in the public interest, in his own interest or in the interests of another person - with his consent - to organs of public authority, as well as to organizations and social institutions in connection with the performance of their prescribed duties within the field of public administration. The procedures for considering petitions, proposals and complaints shall be specified by statute.



ECONOMIC SOCIAL AND CULTURAL FREEDOMS AND RIGHTS



Article 64




1. Everyone shall have the right to ownership, other property rights and the right of succession.




2. Everyone, on an equal basis, shall receive legal protection regarding ownership, other property rights and the right of succession.




3. The right of ownership may only be limited by means of a statute and only to the extent that it does not violate the substance of such right.



Article 65




1. Everyone shall have the freedom to choose and to pursue his occupation and to choose his place of work. Exceptions shall be specified by statute.




2. An obligation to work may be imposed only by statute.




3. The permanent employment of children under 16 years of age shall be forbidden. The types and nature of admissible employments shall be specified by statute.




4. A minimum level of remuneration for work, or the manner of setting its levels shall be specified by statute.




5. Public authorities shall pursue policies aiming at full, productive employment by implementing programmes to combat unemployment, including the organization of and support for occupational advice and training, as well as public works and economic intervention.



Article 66




1. Everyone shall have the right to safe and hygienic conditions of work. The methods of implementing this right and the obligations of employers shall be specified by statute.




2. An employee shall have the right to statutorily specified days free from work as well as annual paid holidays; the maximum permissible hours of work shall be specified by statute.



Article 67




1. A citizen shall have the right to social security whenever incapacitated for work by reason of sickness or invalidism as well as having attained retirement age. The scope and forms of social security shall be specified by statute.




2. A citizen who is involuntarily without work and has no other means of support, shall have the right to social security, the scope of which shall be specified by statute.



Article 68




1. Everyone shall have the right to have his health protected.




2. Equal access to health care services, financed from public funds, shall be ensured by public authorities to citizens, irrespective of their material situation. The conditions for, and scope of, the provision of services shall be established by statute.




3. Public authorities shall ensure special health care to children, pregnant women, handicapped people and persons of advanced age.




4. Public authorities shall combat epidemic illnesses and prevent the negative health consequences of degradation of the environment.




5. Public authorities shall support the development of physical culture, particularly amongst children and young persons.



Article 69


Public authorities shall provide, in accordance with statute, aid to disabled persons to ensure their subsistence, adaptation to work and social communication.



Article 70




1. Everyone shall have the right to education. Education to 18 years of age shall be compulsory. The manner of fulfilment of schooling obligations shall be specified by statute.




2. Education in public schools shall be without payment. Statutes may allow for payments for certain services provided by public institutions of higher education.




3. Parents shall have the right to choose schools other than public for their children. Citizens and institutions shall have the right to establish primary and secondary schools and institutions of higher education and educational development institutions. The conditions for establishing and operating non-public schools, the participation of public authorities in their financing, as well as the principles of educational supervision of such schools and educational development institutions, shall be specified by statute.




4. Public authorities shall ensure universal and equal access to education for citizens. To this end, they shall establish and support systems for individual financial and organizational assistance to pupils and students. The conditions for providing of such assistance shall be specified by statute.




5. The autonomy of the institutions of higher education shall be ensured in accordance with principles specified by statute.



Article 71




1. The State, in its social and economic policy, shall take into account the good of the family. Families, finding themselves in difficult material and social circumstances ­particularly those with many children or a single parent - shall have the right to special assistance from public authorities.




2. A mother, before and after birth, shall have the right to special assistance from public authorities, to the extent specified by statute.



Article 72




1. The Republic of Poland shall ensure protection of the rights of the child. Everyone shall have the right to demand of organs of public authority that they defend children against violence, cruelty, exploitation and actions which undermine their moral sense.




2. A child deprived of parental care shall have the right to care and assistance provided by public authorities.




3. Organs of public authority and persons responsible for children, in the course of establishing the rights of a child, shall consider and, insofar as possible, give priority to the views of the child.




4. The competence and procedure for appointment of the Commissioner for Children's Rights shall be specified by statute.



Article 73


The freedom of artistic creation and scientific research as well as dissemination of the fruits thereof, the freedom to teach and to enjoy the products of culture, shall be ensured to everyone.



Article 74




1. Public authorities shall pursue policies ensuring the ecological security of current and future generations.




2. Protection of the environment shall be the duty of public authorities.




3. Everyone shall have the right to be informed of the quality of the environment and its protection.




4. Public authorities shall support the activities of citizens to protect and improve the quality of the environment.



Article 75




1. Public authorities shall pursue policies conducive to satisfying the housing needs of citizens, in particular combatting homelessness, promoting the development of low-income housing and supporting activities aimed at acquisition of a home by each citizen.




2. Protection of the rights of tenants shall be established by statute.



Article 76


Public authorities shall protect consumers, customers, hirers or lessees against activities threatening their health, privacy and safety, as well as against dishonest market practices. The scope of such protection shall be specified by statute.



MEANS FOR THE DEFENCE OF FREEDOMS AND RIGHTS



Article 77




1. Everyone shall have the right to compensation for any harm done to him by any action of an organ of public authority contrary to law.




2. Statutes shall not bar the recourse by any person to the courts in pursuit of claims alleging infringement of freedoms or rights.



Article 78


Each party shall have the right to appeal against judgments and decisions made at first stage. Exceptions to this principle and the procedure for such appeals shall be specified by statute.



Article 79




1. In accordance with principles specified by statute, everyone whose constitutional freedoms or rights have been infringed, shall have the right to appeal to the Constitutional Tribunal for its judgment on the conformity to the Constitution of a statute or another normative act upon which basis a court or organ of public administration has made a final decision on his freedoms or rights or on his obligations specified in the Constitution.




2. The provisions of para. 1 above shall not relate to the rights specified in Article 56.



Article 80


In accordance with principles specified by statute, everyone shall have the right to apply to the Commissioner for Citizens' Rights for assistance in protection of his freedoms or rights infringed by organs of public authority.



Article 81


The rights specified in Article 65, paras. 4 and 5, Article 66, Article 69, Article 71 and Articles 74-76, may be asserted subject to limitations specified by statute.



OBLIGATIONS



Article 82


Loyalty to the Republic of Poland, as well as concern for the common good, shall be the duty of every Polish citizen.



Article 83


Everyone shall observe the law of the Republic of Poland.



Article 84


Everyone shall comply with his responsibilities and public duties, including the payment of taxes, as specified by statute.



Article 85




1. It shall be the duty of every Polish citizen to defend the Homeland.




2. The nature of substitute service shall be specified by statute.




3. Any citizen whose religious convictions or moral principles do not allow him to perform military service may be obliged to perform substitute service in accordance with principles specified by statute.



Article 86


Everyone shall care for the quality of the environment and shall be held responsible for causing its degradation. The principles of such responsibility shall be specified by statute.



Chapter III. SOURCES OF LAW



Article 87




1. The sources of universally binding law of the Republic of Poland shall be: the Constitution, statutes, ratified international agreements, and regulations.




2. Enactments of local law issued by the operation of organs shall be a source of universally binding law of the Republic of Poland in the territory of the organ issuing such enactments.



Article 88




1. The condition precedent for the coming into force of statutes, regulations and enactments of local law shall be the promulgation thereof.




2. The principles of and procedures for promulgation of normative acts shall be specified by statute.




3. International agreements ratified with prior consent granted by statute shall be promulgated in accordance with the procedures required for statutes. The principles of promulgation of other international agreements shall be specified by statute.



Article 89




1. Ratification of an international agreement by the Republic of Poland, as well as denunciation thereof, shall require prior consent granted by statute - if such agreement concerns:







1.
peace, alliances, political or military treaties;






2.
freedoms, rights or obligations of citizens, as specified in the Constitution;






3.
the Republic of Poland's membership in an international organization;






4.
considerable financial responsibilities imposed on the State;






5.
matters regulated by statute or those in respect of which the Constitution requires the form of a statute.






2. The President of the Council of Ministers (the Prime Minister) shall inform the Sejm of any intention to submit, for ratification by the President of the Republic, any international agreements whose ratification does not require consent granted by statute.




3. The principles of and procedures for the conclusion and renunciation of international agreements shall be specified by statute.



Article 90




1. The Republic of Poland may, by virtue of international agreements, delegate to an international organization or international institution the competence of organs of State authority in relation to certain matters.




2. A statute, granting consent for ratification of an international agreement referred to in para. 1, shall be passed by the Sejm by a two-thirds majority vote in the presence of at least half of the statutory number of Deputies, and by the Senate by a two-thirds majority vote in the presence of at least half of the statutory number of Senators.




3. Granting of consent for ratification of such agreement may also be passed by a nationwide referendum in accordance with the provisions of Article 125.




4. Any resolution in respect of the choice of procedure for granting consent to ratification shall be taken by the Sejm by an absolute majority vote taken in the presence of at least half of the statutory number of Deputies.



Article 91




1. After promulgation thereof in the Journal of Laws of the Republic of Poland (Dziennik Ustaw), a ratified international agreement shall constitute part of the domestic legal order and shall be applied directly, unless its application depends on the enactment of a statute.




2. An international agreement ratified upon prior consent granted by statute shall have precedence over statutes if such an agreement cannot be reconciled with the provisions of such statutes.




3. If an agreement, ratified by the Republic of Poland, establishing an international organization so provides, the laws established by it shall be applied directly and have precedence in the event of a conflict of laws.



Article 92




1. Regulations shall be issued on the basis of specific authorization contained in, and for the purpose of implementation of, statutes by the organs specified in the Constitution. The authorization shall specify the organ appropriate to issue a regulation and the scope of matters to be regulated as well as guidelines concerning the provisions of such act.




2. An organ authorized to issue a regulation shall not delegate its competence, referred to in para. 1 above, to another organ.



Article 93




1. Resolutions of the Council of Ministers and orders of the Prime Minister shall be of an internal character and shall bind only those organizational units subordinate to the organ which issues such act.




2. Orders shall only be issued on the basis of statute. They shall not serve as the basis for decisions taken in respect of citizens, legal persons and other subjects.




3. Resolutions and orders shall be subject to scrutiny regarding their compliance with universally binding law.



Article 94


On the basis of and within limits specified by statute, organs of local self-government and territorial organs of government administration shall enact local legal enactments applicable to their territorially defined areas of operation. The principles of and procedures for enacting local legal enactments shall be specified by statute.



Chapter IV. THE SEJM AND THE SENATE



Article 95




1. Legislative power in the Republic of Poland shall be exercised by the Sejm and the Senate.




2. The Sejm shall exercise control over the activities of the Council of Ministers within the scope specified by the provisions of the Constitution and statutes.



ELECTIONS AND THE TERM OF OFFICE



Article 96




1. The Sejm shall be composed of 460 Deputies.




2. Elections to the Sejm shall be universal, equal, direct and proportional and shall be conducted by secret ballot.



Article 97




1. The Senate shall be composed of 100 Senators.




2. Elections to the Senate shall be universal, direct and shall be conducted by secret ballot.



Article 98




1. The Sejm and the Senate shall be chosen each for a 4-year term of office. The term of office of the Sejm and Senate shall begin on the day on which the Sejm assembles for its first sitting and shall continue until the day preceding the assembly of the Sejm of the succeeding term of office.




2. Elections to the Sejm and the Senate shall be ordered by the President of the Republic no later than 90 days before the expiry of the 4 year period beginning with the commencement of the Sejm's and Senate's term of office, and he shall order such elections to be held on a non-working day which shall be within the 30 day period before the expiry of the 4 year period beginning from the commencement of the Sejm's and Senate's term of office.




3. The Sejm may shorten its term of office by a resolution passed by a majority of at least two-thirds of the votes of the statutory number of Deputies. Any shortening of the term of office of the Sejm shall simultaneously mean a shortening of the term of office of the Senate. The provisions of para. 5 above shall apply as appropriate.




4. The President of the Republic, after seeking the opinion of the Marshal of the Sejm and the Marshal of the Senate, may, in those instances specified in the Constitution, order shortening of the Sejm's term of office. Whenever the term of office of the Sejm has been so shortened, then the term of office of the Senate shall also be shortened.




5. The President of the Republic, when ordering the shortening of the Sejm's term of office, shall simultaneously order elections to the Sejm and the Senate, and shall order them to be held on a day falling no later than within the 45 day period from the day of the official announcement of Presidential order on the shortening of the Sejm's term of office. The President of the Republic shall summon the first sitting of the newly elected Sejm no later than the 15th day after the day on which the elections were held.




6. In the event of shortening of the Sejm's term of office, the provisions of para. 1 above shall apply as appropriate.



Article 99




1. Every citizen having the right to vote, who, no later than on the day of the elections, has attained the age of 21 years, shall be eligible to be elected to the Sejm.




2. Every citizen having the right to vote, who, no later than on the day of the elections, has attained the age of 30 years, shall be eligible to be elected to the Senate.




3. No person sentenced to imprisonment by a final judgment for an intentional indictable offence may be elected to the Sejm or the Senate.



Article 100




1. Candidates for Deputies and Senators may be nominated by political parties or voters.




2. No one may stand for election to the Sejm and the Senate at the same time.




3. The principles of and procedures for the nomination of candidates and the conduct of the elections, as well as the requirements for validity of the elections, shall be specified by statute.



Article 101




1. The Supreme Court shall adjudicate upon the validity of the elections to the Sejm and the Senate.




2. A voter shall have the right to submit a complaint to the Supreme Court against the validity of the elections in accordance with principles specified by statute.



DEPUTIES AND SENATORS



Article 102


No one may be a Deputy and Senator at the same time.



Article 103




1. The mandate of a Deputy shall not be held jointly with the office of the President of the National Bank of Poland, the President of the Supreme Chamber of Control, the Commissioner for Citizens' Rights, the Commissioner for Children's Rights or their deputies, a member of the Council for Monetary Policy, a member of the National Council of Radio Broadcasting and Television, ambassador, or with employment in the Chancellory of the Sejm, Chancellery of the Senate, Chancellery of the President of the Republic, or with employment in government administration. This prohibition shall not apply to members of the Council of Ministers and secretaries of state in government administration.




2. No judge, public prosecutor, officer of the civil service, soldier on active military service or functionary of the police or of the services of State protection shall exercise the mandate of a Deputy.




3. Other instances prohibiting the holding of a mandate of a Deputy or prohibiting the exercise of a mandate jointly with other public functions may be specified by statute.



Article 104




1. Deputies shall be representatives of the Nation. They shall not be bound by any instructions of the electorate.




2. Deputies, before the commencement of the exercise of the mandate, shall take the following oath in the presence of the Sejm:


"I do solemnly swear to perform my duties to the Nation diligently and conscientiously, to safeguard the sovereignty and interests of the State, to do all within my power for the prosperity of the Homeland and the well-being of its citizens, and to observe the Constitution and other laws of the Republic of Poland."


The oath may also be taken with the additional sentence "So help me, God."




3. A refusal to take the oath shall be deemed to be a renunciation of the mandate.



Article 105




1. A Deputy shall not be held accountable for his activity performed within the scope of a Deputy's mandate during the term thereof nor after its completion. Regarding such activities, a Deputy can only be held accountable before the Sejm and, in a case where he has infringed the rights of third parties, he may only be proceeded against before a court with the consent of the Sejm.




2. From the day of announcement of the results of the elections until the day of the expiry of his mandate, a Deputy shall not be subjected to criminal accountability without the consent of the Sejm.




3. Criminal proceedings instituted against a person before the day of his election as Deputy, shall be suspended at the request of the Sejm until the time of expiry of the mandate. In such instance, the statute of limitation with respect to criminal proceedings shall be extended for the equivalent time.




4. A Deputy may consent to be brought to criminal accountability. In such instance, the provisions of paras. 2 and 3 shall not apply.




5. A Deputy shall be neither detained nor arrested without the consent of the Sejm, except for cases in flagrante delicto and in which his detention is necessary for securing the proper course of proceedings. Any such detention shall be immediately communicated to the Marshal of the Sejm, who may order an immediate release of the Deputy.




6. Detailed principles of and procedures for bringing Deputies to criminal accountability shall be specified by statute.



Article 106


Conditions appropriate to the effective discharge of their duties by the Deputies as well as for defence of their rights resulting from the exercise of their mandate shall be specified by statute.



Article 107




1. Deputies shall not be permitted, to the extent specified by statute, to perform any business activity involving any benefit derived from the property of the State Treasury or local self-government or to acquire such property.




2. In respect of any breach of the prohibition specified in para. 1 above, a Deputy shall, by resolution of the Sejm adopted on a motion of the Marshal of the Sejm, be brought to accountability before the Tribunal of State which shall adjudicate upon forfeiture of the mandate.



Article 108


The provisions of Articles 103-107 shall apply, as appropriate, to Senators.



ORGANIZATION AND FUNCTIONING



Article 109




1. The Sejm and the Senate shall debate in the course of sittings.




2. The first sitting of the Sejm and Senate shall be summoned by the President of the Republic to be held on a day within 30 days following the day of the elections, except for instances specified in Article 98, paras. 3 and 5.



Article 110




1. The Sejm shall elect from amongst its members a Marshal of the Sejm and Vice-Marshals.




2. The Marshal of the Sejm shall preside over the debates of the Sejm, safeguard the rights of the Sejm as well as represent the Sejm in external matters.




3. The Sejm shall appoint standing committees and may also appoint special committees.



Article 111




1. The Sejm may appoint an investigative committee to examine a particular matter.




2. The procedures for work by an investigative committee shall be specified by statute.



Article 112


The internal organization and conduct of work of the Sejm and the procedure for appointment and operation of its organs as well as the manner of performance of obligations, both constitutional and statutory, by State organs in relation to the Sejm, shall be specified in the rules of procedure adopted by the Sejm.



Article 113


Sittings of the Sejm shall be open to the public. The Sejm may resolve, by an absolute majority vote taken in the presence of at least half of the statutory number of Deputies, to hold a debate in secret.



Article 114




1. In instances specified in the Constitution, the Sejm and the Senate sitting in joint session, shall act as the National Assembly, with the Marshal of the Sejm presiding or, in his absence the Marshal of the Senate.




2. The National Assembly shall adopt its own rules of procedure.



Article 115




1. The Prime Minister and other members of the Council of Ministers shall furnish answers to interpellations and Deputies' questions within 21 days.




2. The Prime Minister and other members of the Council of Ministers shall furnish answers to matters raised in the course of each sitting of the Sejm.



Article 116




1. The Sejm shall declare, in the name of the Republic of Poland, a state of war and the conclusion of peace.




2. The Sejm may adopt a resolution on a state of war only in the event of armed aggression against the territory of the Republic of Poland or when an obligation of common defence against aggression arises by virtue of international agreements. If the Sejm cannot assemble for a sitting, the President of the Republic may declare a state of war.



Article 117


The principles for deployment of the Armed Forces beyond the borders of the Republic of Poland shall be specified by a ratified international agreement or by statute. The principles for the presence of foreign troops on the territory of the Republic of Poland and the principles for their movement within that territory shall be specified by ratified agreements or statutes.



Article 118




1. The right to introduce legislation shall belong to Deputies, to the Senate, to the President of the Republic and to the Council of Ministers.




2. The right to introduce legislation shall also belong to a group of at least 100,000 citizens having the right to vote in elections to the Sejm. The procedure in such matter shall be specified by statute.




3. Sponsors, when introducing a bill to the Sejm, shall indicate the financial consequences of its implementation.



Article 119




1. The Sejm shall consider bills in the course of three readings.




2. The right to introduce amendments to a bill in the course of its consideration by the Sejm shall belong to its sponsor, Deputies and the Council of Ministers.




3. The Marshal of the Sejm may refuse to put to a vote any amendment which has not previously been submitted to a committee.




4. The sponsor may withdraw a bill in the course of legislative proceedings in the Sejm until the conclusion of its second reading.



Article 120


The Sejm shall pass bills by a simple majority vote, in the presence of at least half of the statutory number of Deputies, unless the Constitution provides for another majority. The same procedure shall be applied by the Sejm in adoption of resolutions, unless a statute or a resolution of the Sejm provide otherwise.



Article 121




1. A bill passed by the Sejm shall be submitted to the Senate by the Marshal of the Sejm.




2. The Senate, within 30 days of submission of a bill, may adopt it without amendment, adopt amendments or resolve upon its complete rejection. If, within 30 days following the submission of the bill, the Senate fails to adopt an appropriate resolution, the bill shall be considered adopted according to the wording submitted by the Sejm.




3. A resolution of the Senate rejecting a bill, or an amendment proposed in the Senate's resolution, shall be considered accepted unless the Sejm rejects it by an absolute majority vote in the presence of at least half of the statutory number of Deputies.



Article 122




1. After the completion of the procedure specified in Article 121, the Marshal of the Sejm shall submit an adopted bill to the President of the Republic for signature.




2. The President of the Republic shall sign a bill within 21 days of its submission and shall order its promulgation in the Journal of Laws of the Republic of Poland (Dziennik Ustaw).




3. The President of the Republic may, before signing a bill, refer it to the Constitutional Tribunal for an adjudication upon its conformity to the Constitution. The President of the Republic shall not refuse to sign a bill which has been judged by the Constitutional Tribunal as conforming to the Constitution.




4. The President of the Republic shall refuse to sign a bill which the Constitutional Tribunal has judged not to be in conformity to the Constitution. If, however, the non­conformity to the Constitution relates to particular provisions of the bill, and the Tribunal has not judged that they are inseparably connected with the whole bill, then, the President of the Republic, after seeking the opinion of the Marshal of the Sejm, shall sign the bill with the omission of those provisions considered as being in non­conformity to the Constitution or shall return the bill to the Sejm for the purpose of removing the non-conformity.




5. If the President of the Republic has not made reference to the Constitutional Tribunal in accordance with para. 3, he may refer the bill, with reasons given, to the Sejm for its reconsideration. If the said bill is repassed by the Sejm by a three-fifths majority vote in the presence of at least half of the statutory number of Deputies, then, the President of the Republic shall sign it within 7 days and shall order its promulgation in the Journal of Laws of the Republic of Poland (Dziennik Ustaw). If the said bill has been repassed by the Sejm, the President of the Republic shall have no right to refer it to the Constitutional Tribunal in accordance with the procedure prescribed in para. 3.




6. Any such reference by the President of the Republic to the Constitutional Tribunal for an adjudication upon the conformity of a statute to the Constitution, or any application for reconsideration of a bill, shall suspend the period of time allowed for its signature, specified in para. 2, above.



Article 123




1. The Council of Ministers may classify a bill adopted by itself as urgent, with the exception of tax bills, bills governing elections to the Presidency of the Republic of Poland, to the Sejm, to the Senate and to organs of local self-government, bills governing the structure and jurisdiction of public authorities, and also drafts of law codes.




2. The rules of procedure of the Sejm and the rules of procedure of the Senate shall define the modifications in the legislative procedure when a bill has been classified as urgent.




3. In the legislative procedure in relation to a bill classified as urgent, the time period for its consideration by the Senate shall be 14 days and the period for its signature by the President of the Republic shall be 7 days.



Article 124


The provisions of Article 110, Article 112, Article 113 and Article 120 shall apply, as appropriate, to the Senate.



REFERENDUM



Article 125




1. A nationwide referendum may be held in respect of matters of particular importance to the State.




2. The right to order a nationwide referendum shall be vested in the Sejm, to be taken by an absolute majority of votes in the presence of at least half of the statutory number of Deputies, or in the President of the Republic with the consent of the Senate given by an absolute majority vote taken in the presence of at least half of the statutory number of Senators.




3. A result of a nationwide referendum shall be binding, if more than half of the number of those having the right to vote have participated in it.




4. The validity of a nationwide referendum and the referendum referred to in Article 235, para. 6, shall be determined by the Supreme Court.




5. The principles of and procedures for the holding of a referendum shall be specified by statute.



Chapter V. THE PRESIDENT OF THE REPUBLIC OF POLAND



Article 126




1. The President of the Republic of Poland shall be the supreme representative of the Republic of Poland and the guarantor of the continuity of State authority.




2. The President of the Republic shall ensure observance of the Constitution, safeguard the sovereignty and security of the State as well as the inviolability and integrity of its territory.




3. The President shall exercise his duties within the scope of and in accordance with the principles specified in the Constitution and statutes.



Article 127




1. The President of the Republic shall be elected by the Nation, in universal, equal and direct elections, conducted by secret ballot.




2. The President of the Republic shall be elected for a 5-year term of office and may be re-elected only for one more term.




3. Only a Polish citizen who, no later than the day of the elections, has attained 35 years of age and has a full electoral franchise in elections to the Sejm, may be elected President of the Republic. Any such candidature shall be supported by the signatures of at least 100,000 citizens having the right to vote in elections to the Sejm.




4. A candidate who has received more than half of the valid votes shall be considered elected President of the Republic. If none of the candidates has received the required majority of votes, then a repeat ballot shall be held on the 14th day after the first vote.




5. The two candidates who have received the largest number of votes in the first ballot shall participate in a repeat ballot. If one of the two such candidates withdraws his consent to candidacy, forfeits his electoral rights or dies, he shall be replaced in the repeat ballot by the candidate who received the next highest consecutive number of votes in the first ballot. In such case, the date of the repeat ballot shall be extended by a further 14 days.




6. The candidate who receives the higher number of votes in the repeat ballot shall be elected President of the Republic.




7. The principles of and procedure for nominating candidates and conducting the elections, as well as the requirements for validity of the election of the President of the Republic, shall be specified by statute.



Article 128




1. The term of office of the President of the Republic shall commence on the date of his assuming such office.




2. The election of the President of the Republic shall be ordered by the Marshal of the Sejm to be held on a day no sooner than 100 days and no later than 75 days before expiry of the term of office of the serving President of the Republic, and in the event of the office of President of the Republic falling vacant - no later than the 14th day thereafter, specifying the date of the election which shall be on a non-working day and within a period of 60 days of the day of ordering the election.



Article 129




1. The Supreme Court shall adjudicate upon the validity of the election of the President of the Republic.




2. A voter shall have the right to submit a complaint to the Supreme Court concerning the validity of the election of the President of the Republic in accordance with principles specified by statute.




3. In the event of the election of the President of the Republic being judged invalid, a new election shall be held in accordance with the principles prescribed in Article 128, para. 2 in relation to a vacancy in the office of President of the Republic.



Article 130


The President of the Republic shall assume office upon taking the following oath in the presence of the National Assembly:


"Assuming, by the will of the Nation, the office of President of the Republic of Poland, I do solemnly swear to be faithful to the provisions of the Constitution; I pledge that I shall steadfastly safeguard the dignity of the Nation, the independence and security of the State, and also that the good of the Homeland and the prosperity of its citizens shall forever remain my supreme obligation."


The oath may also be taken with the additional sentence "So help me, God."



Article 131




1. If the President of the Republic is temporarily unable to discharge the duties of his office, he shall communicate this fact to the Marshal of the Sejm, who shall temporarily assume the duties of the President of the Republic. If the President of the Republic is not in a position to inform the Marshal of the Sejm of his incapacity to discharge the duties of the office, then the Constitutional Tribunal shall, on request of the Marshal of the Sejm, determine whether or not there exists an impediment to the exercise of the office by the President of the Republic. If the Constitutional Tribunal so finds, it shall require the Marshal of the Sejm to temporarily perform the duties of the President of the Republic.




2. The Marshal of the Sejm shall, until the time of election of a new President of the Republic, temporarily discharge the duties of the President of the Republic in the following instances:







1.
the death of the President of the Republic;






2.
the President's resignation from office;






3.
judicial declaration of the invalidity of the election to the Presidency or other reasons for not assuming office following the election;






4.
a declaration by the National Assembly of the President's permanent incapacity to exercise his duties due to the state of his health; such declaration shall require a resolution adopted by a majority vote of at least two-thirds of the statutory number of members of the National Assembly;






5.
dismissal of the President of the Republic from office by a judgment of the Tribunal of State.






3. If the Marshal of the Sejm is unable to discharge the duties of the President of the Republic, such duties shall be discharged by the Marshal of the Senate.




4. A person discharging the duties of the President of the Republic shall not shorten the term of office of the Sejm.



Article 132


The President of the Republic shall hold no other offices nor discharge any public functions, with the exception of those connected with the duties of his office.



Article 133




1. The President of the Republic, as representative of the State in foreign affairs, shall:







1.
ratify and renounce international agreements, and shall notify the Sejm and the Senate thereof;






2.
appoint and recall the plenipotentiary representatives of the Republic of Poland to other states and to international organizations;






3.
receive the Letters of Credence and recall of diplomatic representatives of other states and international organizations accredited to him.






2. The President of the Republic, before ratifying an international agreement may refer it to the Constitutional Tribunal with a request to adjudicate upon its conformity to the Constitution.




3. The President of the Republic shall cooperate with the Prime Minister and the appropriate minister in respect of foreign policy.



Article 134




1. The President of the Republic shall be the Supreme Commander of the Armed Forces of the Republic of Poland.




2. The President of the Republic, in times of peace, shall exercise command over the Armed Forces through the Minister of National Defence.




3. The President of the Republic shall appoint, for a specified period of time, the Chief of the General Staff and commanders of branches of the Armed Forces. The duration of their term of office, the procedure for and terms of their dismissal before the end thereof, shall be specified by statute.




4. The President of the Republic, for a period of war, shall appoint the Commander-in-Chief of the Armed Forces on request of the Prime Minister. He may dismiss the Commander-in-Chief of the Armed Forces in accordance with the same procedure. The authority of the Commander-in-Chief of the Armed Forces, as well as the principle of his subordination to the constitutional organs of the Republic of Poland, shall be specified by statute.




5. The President of the Republic, on request of the Minister of National Defence, shall confer military ranks as specified by statute.




6. The authority of the President of the Republic, regarding his supreme command of the Armed Forces, shall be specified in detail by statute.



Article 135


The advisory organ to the President of the Republic regarding internal and external security of the State shall be the National Security Council.



Article 136


In the event of a direct external threat to the State, the President of the Republic shall, on request of the Prime Minister, order a general or partial mobilization and deployment of the Armed Forces in defence of the Republic of Poland.



Article 137


The President of the Republic shall grant Polish citizenship and shall give consent for renunciation of Polish citizenship.



Article 138


The President of the Republic shall confer orders and decorations.



Article 139


The President of the Republic shall have the power of pardon. The power of pardon may not be extended to individuals convicted by the Tribunal of State.



Article 140


The President of the Republic may deliver a Message to the Sejm, to the Senate or to the National Assembly. Such Message shall not be a subject of debate.



Article 141




1. The President of the Republic may, regarding particular matters, convene the Cabinet Council. The Cabinet Council shall be composed of the Council of Ministers whose debates shall be presided over by the President of the Republic.




2. The Cabinet Council shall not possess the competence of the Council of Ministers.



Article 142




1. The President of the Republic shall issue regulations and executive orders in accordance with the principles specified in Articles 92 and 93.




2. The President of the Republic shall issue decisions within the scope of discharge of his other authorities.



Article 143


The Presidential Chancellory shall be the organ of assistance to the President of the Republic. The President of the Republic shall establish the statute of the Presidential Chancellory and shall appoint and dismiss its Chief.



Article 144




1. The President of the Republic, exercising his constitutional and statutory authority, shall issue Official Acts.




2. Official Acts of the President shall require, for their validity, the signature of the Prime Minister who, by such signature, accepts responsibility therefor to the Sejm.




3. The provisions of para. 2 above shall not relate to:







1.
proclaiming elections to the Sejm and to the Senate;






2.
summoning the first sitting of a newly elected Sejm and Senate;






3.
shortening of the term of office of the Sejm in the instances specified in the Constitution;






4.
introducing legislation;






5.
proclaiming the holding of a nationwide referendum;






6.
signing or refusing to sign a bill;






7.
ordering the promulgation of a statute or an international agreement in the Journal of Laws of the Republic of Poland (Dziennik Ustaw);






8.
delivering a Message to the Sejm, to the Senate or to the National Assembly;






9.
making a referral to the Constitutional Tribunal;






10.
requesting to the Supreme Chamber of Control to carry out an audit;






11.
nominating and appointing the Prime Minister;






12.
accepting resignation of the Council of Ministers and obliging it to temporarily continue with its duties;






13.
applying to the Sejm to bring a member of the Council of Ministers to responsibility before the Tribunal of State;






14.
dismissing a minister in whom the Sejm has passed a vote of no confidence;






15.
convening the Cabinet Council;






16.
conferring orders and decorations;






17.
appointing judges;






18.
exercising the power of pardon;






19.
granting Polish citizenship and giving consent for renunciation of Polish citizenship;






20.
appointing the First President of the Supreme Court;






21.
appointing the President and Vice-President of the Constitutional Tribunal;






22.
appointing the President of the Chief Administrative Court;






23.
appointing the presidents of the Supreme Court and vice-presidents of the Chief Administrative Court;






24.
requesting the Sejm to appoint the President of the National Bank of Poland;






25.
appointing the members of the Council for Monetary Policy;






26.
appointing and dismissing members of the National Security Council;






27.
appointing members of the National Council of Radio Broadcasting and Television;






28.
establishing the statute of the Presidential Chancellery and appointing or dismissing the Chief of the Presidential Chancellery;






29.
issuing orders in accordance with the principles specified in Article 93;






30.
resigning from the office of President of the Republic.





Article 145




1. The President of the Republic may be held accountable before the Tribunal of State for an infringement of the Constitution or statute, or for commission of an offence.




2. Bringing an indictment against the President of the Republic shall be done by resolution of the National Assembly passed by a majority of at least two-thirds of the statutory number of members of the National Assembly, on the motion of at least 140 members of the Assembly.




3. On the day on which an indictment, to be heard before the Tribunal of State, is brought against the President of the Republic, he shall be suspended from discharging all functions of his office. The provisions of Article 131 shall apply as appropriate.



Chapter VI. THE COUNCIL OF MINISTERS AND GOVERNMENT ADMINISTRATION



Article 146




1. The Council of Ministers shall conduct the internal affairs and foreign policy of the Republic of Poland.




2. The Council of Ministers shall conduct the affairs of State not reserved to other State organs or local self-government.




3. The Council of Ministers shall manage the government administration.




4. To the extent and in accordance with the principles specified by the Constitution and statutes, the Council of Ministers, in particular, shall:







1.
ensure the implementation of statutes;






2.
issue regulations;






3.
coordinate and supervise the work of organs of State administration;






4.
protect the interests of the State Treasury;






5.
adopt a draft State Budget;






6.
supervise the implementation of the State Budget and pass a resolution on the closing of the State's accounts and report on the implementation of the Budget;






7.
ensure the internal security of the State and public order;






8.
ensure the external security of the State;






9.
exercise general control in the field of relations with other States and international organizations;






10.
conclude international agreements requiring ratification as well as accept and renounce other international agreements;






11.
exercise general control in the field of national defence and annually specify the number of citizens who are required to perform active military service;






12.
determine the organization and the manner of its own work.





Article 147




1. The Council of Ministers shall be composed of the President of the Council of Ministers (Prime Minister) and ministers.




2. Vice-presidents of the Council of Ministers (Deputy Prime Ministers) may be also be appointed within the Council of Ministers.




3. The Prime Minister and Deputy Prime Ministers may also discharge the functions of a minister.




4. The presidents of committees specified in statutes may also be appointed to membership in the Council of Ministers.



Article 148


The Prime Minister shall:







1.
represent the Council of Ministers;






2.
manage the work of the Council of Ministers;






3.
issue regulations;






4.
ensure the implementation of the policies adopted by the Council of Ministers and specify the manner of their implementation;






5.
coordinate and control the work of members of the Council of Ministers;






6.
exercise, within the limits and by the means specified in the Constitution and statute, supervision of local self-government.






7.
be the official superior of employees of the government administration.





Article 149




1. Ministers shall direct a particular branch of government administration or perform tasks allocated to them by the Prime Minister. The scope of activity of a minister directing a branch of government administration shall be specified by statute.




2. A minister directing a branch of government administration shall issue regulations. The Council of Ministers, on the request of the Prime Minister, may repeal a regulation or order of a minister.




3. The provisions applicable to a minister directing a branch of government administration shall apply, as appropriate, to presidents of the committees referred to in Article 147, para. 4.



Article 150


A member of the Council of Ministers shall not perform any activity inconsistent with his public duties.



Article 151


The Prime Minister, Deputy Prime Ministers and ministers shall take the following oath in the presence of the President of the Republic:


"Assuming this office of Prime Minister (Deputy Prime Minister, minister) I do solemnly swear to be faithful to the provisions of the Constitution and other laws of the Republic of Poland, and that the good of the Homeland and the prosperity of its citizens shall forever remain my supreme obligation."


The oath may also be taken with the additional sentence "So help me, God."



Article 152




1. The voivode shall be the representative of the Council of Ministers in a voivodeship.




2. The procedure for appointment and dismissal, as well as the scope of activity, of a voivode shall be specified by statute.



Article 153




1. A corps of civil servants shall operate in the organs of government administration in order to ensure a professional, diligent, impartial and politically neutral discharge of the State's obligations.




2. The Prime Minister shall be the superior of such corps of civil servants.



Article 154




1. The President of the Republic shall nominate a Prime Minister who shall propose the composition of a Council of Ministers. The President of the Republic shall, within 14 days of the first sitting of the Sejm or acceptance of the resignation of the previous Council of Ministers, appoint a Prime Minister together with other members of a Council of Ministers and accept the oaths of office of members of such newly appointed Council of Ministers.




2. The Prime Minister shall, within 14 days following the day of his appointment by the President of the Republic, submit a programme of activity of the Council of Ministers to the Sejm, together with a motion requiring a vote of confidence. The Sejm shall pass such vote of confidence by an absolute majority of votes in the presence of at least half of the statutory number of Deputies.




3. In the event that a Council of Ministers has not been appointed pursuant to para.1 above or has failed to obtain a vote of confidence in accordance with para. 2 above, the Sejm, within 14 days of the end of the time periods specified in paras 1 and 2, shall choose a Prime Minister as well as members of the Council of Ministers as proposed by him, by an absolute majority of votes in the presence of at least half of the statutory number of Deputies. The President of the Republic shall appoint the Council of Ministers so chosen and accept the oaths of office of its members.



Article 155




1. In the event that a Council of Ministers has not been appointed pursuant to the provisions of Article 154, para. 3, the President of the Republic shall, within a period of 14 days, appoint a Prime Minister and, on his application, other members of the Council of Ministers. The Sejm, within 14 days following the appointment of the Council of Ministers by the President of the Republic, shall hold, in the presence of at least half of the statutory number of Deputies, a vote of confidence thereto.




2. In the event that a vote of confidence has not been granted to the Council of Ministers pursuant to para. 1, the President of the Republic shall shorten the term of office of the Sejm and order elections to be held.



Article 156




1. The members of the Council of Ministers shall be accountable to the Tribunal of State for an infringement of the Constitution or statutes, as well as for the commission of an offence connected with the duties of his office.




2. On the motion of the President of the Republic or at least 115 Deputies, resolution to bring a member of the Council of Ministers to account before the Tribunal of State shall be passed by the Sejm by a majority of three-fifths of the statutory number of Deputies.



Article 157




1. The members of the Council of Ministers shall be collectively responsible to the Sejm for the activities of the Council of Ministers.




2. The members of the Council of Ministers shall be individually responsible to the Sejm for those matters falling within their competence or assigned to them by the Prime Minister.



Article 158




1. The Sejm shall pass a vote of no confidence by a majority of votes of the statutory number of Deputies, on a motion moved by at least 46 Deputies and which shall specify the name of a candidate for Prime Minister. If such a resolution has been passed by the Sejm, the President of the Republic shall accept the resignation of the Council of Ministers and appoint a new Prime Minister as chosen by the Sejm, and, on his application, the other members of the Council of Ministers and accept their oath of office.




2. A motion to pass a resolution referred to in para. 1 above, may be put to a vote no sooner than 7 days after it has been submitted. A subsequent motion of a like kind may be submitted no sooner than after the end of 3 months from the day the previous motion was submitted. A subsequent motion may be submitted before the end of 3 months if such motion is submitted by at least 115 Deputies.



Article 159




1. The Sejm may pass a vote of no confidence in an individual minister. A motion to pass such a vote of no confidence may be submitted by at least 69 Deputies. The provisions of Article 158, para. 2 shall apply as appropriate.




2. The President of the Republic shall recall a minister in whom a vote of no confidence has been passed by the Sejm by a majority of votes of the statutory number of Deputies.



Article 160


The Prime Minister may submit to the Sejm a motion requiring a vote of confidence in the Council of Ministers. A vote of confidence in the Council of Ministers shall be granted by a majority of votes in the presence of at least half of the statutory number of Deputies.



Article 161


The President of the Republic, on request of the Prime Minister, shall effect changes in the composition of the Council of Ministers.



Article 162




1. The Prime Minister shall submit the resignation of the Council of Ministers at the first sitting of a newly elected Sejm.




2. The Prime Minister shall also submit the resignation of the Council of Ministers in the following instances:







1.
when a vote of confidence in the Council of Ministers has not been passed by the Sejm;






2.
when a vote of no confidence has been passed against the Council of Ministers;






3.
when the Prime Minister himself has resigned from office.






3. The President of the Republic, when accepting the resignation of the Council of Ministers, shall oblige it to continue with its duties until a new Council of Ministers is appointed.




4. The President of the Republic may, in the case referred to in para. 2, subpara. 3 above, refuse to accept the resignation of the Council of Ministers.



Chapter VII. LOCAL SELF-GOVERNMENT



Article 163


Local self-government shall perform public tasks not reserved by the Constitution or statutes to the organs of other public authorities.



Article 164




1. The commune (gmina) shall be the basic unit of local self-government.




2. Other units of regional and/or local self-government shall be specified by statute.




3. The commune shall perform all tasks of local self-government not reserved to other units of local self-government.



Article 165




1. Units of local self-government shall possess legal personality. They shall have rights of ownership and other property rights.




2. The self-governing nature of units of local self-government shall be protected by the courts.



Article 166




1. Public duties aimed at satisfying the needs of a self-governing community shall be performed by units of local self-government as their direct responsibility.




2. If the fundamental needs of the State shall so require, a statute may instruct units of local self-government to perform other public duties. The mode of transfer and manner of performance of the duties so allocated shall be specified by statute.




3. The administrative courts shall settle jurisdictional disputes between units of local self-government and units of government administration.



Article 167




1. Units of local self-government shall be assured public funds adequate for the performance of the duties assigned to them.




2. The revenues of units of local self-government shall consist of their own revenues as well as general subsidies and specific grants from the State Budget.




3. The sources of revenues for units of local self-government shall be specified by statute.




4. Alterations to the scope of duties and authorities of units of local self-government shall be made in conjunction with appropriate alterations to their share of public revenues.



Article 168


To the extent established by statute, units of local self-government shall have the right to set the level of local taxes and charges.



Article 169




1. Units of local self-government shall perform their duties through constitutive and executive organs.




2. Elections to constitutive organs shall be universal, direct, equal and shall be conducted by secret ballot. The principles and procedures for submitting candidates and for the conduct of elections, as well as the requirements for the validity of elections, shall be specified by statute.




3. The principles and procedures for the election and dismissal of executive organs of units of local self-government shall be specified by statute.




4. The internal organizational structure of units of local self-government shall be specified, within statutory limits, by their constitutive organs.



Article 170


Members of a self-governing community may decide, by means of a referendum, matters concerning their community, including the dismissal of an organ of local self-government established by direct election. The principles of and procedures for conducting a local referendum shall be specified by statute.



Article 171




1. The legality of actions by a local self-government shall be subject to review.




2. The organs exercising review over the activity of units of local self-government shall be: the Prime Minister and voivodes and regarding financial matters - regional audit chambers.




3. On a motion of the Prime Minister, the Sejm may dissolve a constitutive organ of local self-government if it has flagrantly violated the Constitution or a statute.



Article 172




1. Units of local self-government shall have the right to associate.




2. A unit of local self-government shall have the right to join international associations of local and regional communities as well as cooperate with local and regional communities of other states.




3. The principles governing the exercise of the rights referred to in paras. 1 and 2 above by units of local self-government shall be specified by statute.



Chapter VIII. COURTS AND TRIBUNALS



Article 173


The courts and tribunals shall constitute a separate power and shall be independent of other branches of power.



Article 174


The courts and tribunals shall pronounce judgments in the name of the Republic of Poland.



Article 175




1. The administration of justice in the Republic of Poland shall be implemented by the Supreme Court, the common courts, administrative courts and military courts.




2. Extraordinary courts or summary procedures may be established only during a time of war.



Article 176




1. Court proceedings shall have at least two stages.




2. The organizational structure and jurisdiction as well as procedure of the courts shall be specified by statute.



Article 177


The common courts shall implement the administration of justice concerning all matters save for those statutorily reserved to other courts.



Article 178




1. Judges, within the exercise of their office, shall be independent and subject only to the Constitution and statutes.




2. Judges shall be provided with appropriate conditions for work and granted remuneration consistent with the dignity of their office and the scope of their duties.




3. A judge shall not belong to a political party, a trade union or perform public activities incompatible with the principles of independence of the courts and judges.



Article 179


Judges shall be appointed for an indefinite period by the President of the Republic on the motion of the National Council of the Judiciary.



Article 180




1. Judges shall not be removable.




2. Recall of a judge from office, suspension from office, removal to another bench or position against his will, may only occur by virtue of a court judgment and only in those instances prescribed in statute.




3. A judge may be retired as a result of illness or infirmity which prevents him discharging the duties of his office. The procedure for doing so, as well as for appealing against such decision, shall be specified by statute.




4. A statute shall establish an age limit beyond which a judge shall proceed to retirement.




5. Where there has been a reorganization of the court system or changes to the boundaries of court districts, a judge may be allocated to another court or retired with maintenance of his full remuneration.



Article 181


A judge shall not, without prior consent granted by a court specified by statute, be held criminally responsible nor deprived of liberty. A judge shall be neither detained nor arrested, except for cases when he has been apprehended in the commission of an offence and in which his detention is necessary for securing the proper course of proceedings. The president of the competent local court shall be forthwith notified of any such detention and may order an immediate release of the person detained.



Article 182


A statute shall specify the scope of participation by the citizenry in the administration of justice.



Article 183




1. The Supreme Court shall exercise supervision over common and military courts regarding judgments.




2. The Supreme Court shall also perform other activities specified in the Constitution and statutes.




3. The First President of the Supreme Court shall be appointed by the President of the Republic for a 6-year term of office from amongst candidates proposed by the General Assembly of the Judges of the Supreme Court.



Article 184


The Chief Administrative Court and other administrative courts shall exercise, to the extent specified by statute, control over the performance of public administration. Such control shall also extend to judgments on the conformity to statute of resolutions of organs of local self-government and normative acts of territorial organs of government administration.



Article 185


The President of the Chief Administrative Court shall be appointed by the President of the Republic for a 6-year term of office from amongst candidates proposed by the General Assembly of the Judges of the Chief Administrative Court.



Article 186




1. The National Council of the Judiciary shall safeguard the independence of courts and judges.




2. The National Council of the Judiciary may make application to the Constitutional Tribunal regarding the conformity to the Constitution of normative acts to the extent to which they relate to the independence of courts and judges.



Article 187




1. The National Council of the Judiciary shall be composed as follows:







1.
the First President of the Supreme Court, the Minister of Justice, the President of the Chief Administrative Court and an individual appointed by the President of the Republic;






2.
15 judges chosen from amongst the judges of the Supreme Court, common courts, administrative courts and military courts;






3.
4 members chosen by the Sejm from amongst its Deputies and 2 members chosen by the Senate from amongst its Senators.






2. The National Council of the Judiciary shall choose, from amongst its members, a chairperson and two deputy chairpersons.




3. The term of office of those chosen as members of the National Council of the Judiciary shall be 4 years.




4. The organizational structure, the scope of activity and procedures for work of the National Council of the Judiciary, as well as the manner of choosing its members, shall be specified by statute.



THE CONSTITUTIONAL TRIBUNAL



Article 188


The Constitutional Tribunal shall adjudicate regarding the following matters:







1.
the conformity of statutes and international agreements to the Constitution;






2.
the conformity of a statute to ratified international agreements whose ratification required prior consent granted by statute;






3.
the conformity of legal provisions issued by central State organs to the Constitution, ratified international agreements and statutes;






4.
the conformity to the Constitution of the purposes or activities of political parties;






5.
complaints concerning constitutional infringements, as specified in Article 79, para. 1.





Article 189


The Constitutional Tribunal shall settle disputes over authority between central constitutional organs of the State.



Article 190




1. Judgments of the Constitutional Tribunal shall be of universally binding application and shall be final.




2. Judgments of the Constitutional Tribunal regarding matters specified in Article 188, shall be required to be immediately published in the official publication in which the original normative act was promulgated. If a normative act has not been promulgated, then the judgment shall be published in the Official Gazette of the Republic of Poland, Monitor Polski.




3. A judgment of the Constitutional Tribunal shall take effect from the day of its publication, however, the Constitutional Tribunal may specify another date for the end of the binding force of a normative act. Such time period may not exceed 18 months in relation to a statute or 12 months in relation to any other normative act. Where a judgment has financial consequences not provided for in the Budget, the Constitutional Tribunal shall specify date for the end of the binding force of the normative act concerned, after seeking the opinion of the Council of Ministers.




4. A judgment of the Constitutional Tribunal on the non-conformity to the Constitution, an international agreement or statute, of a normative act on the basis of which a legally effective judgment of a court, a final administrative decision or settlement of other matters was issued, shall be a basis for re-opening proceedings, or for quashing the decision or other settlement in a manner and on principles specified in provisions applicable to the given proceedings.




5. Judgments of the Constitutional Tribunal shall be made by a majority of votes.



Article 191




1. The following may make application to the Constitutional Tribunal regarding matters specified in Article 188:







1.
the President of the Republic, the Marshal of the Sejm, the Marshal of the Senate, the Prime Minister, 50 Deputies, 30 Senators, the First President of the Supreme Court, the President of the Chief Administrative Court, the Public Prosecutor-General, the President of the Supreme Chamber of Control and the Commissioner for Citizens' Rights,






2.
the National Council of the Judiciary, to the extent specified in Article 186, para. 2;






3.
the constitutive organs of units of local self-government;






4.
the national organs of trade unions as well as the national authorities of employers' organizations and occupational organizations;






5.
churches and religious organizations;






6.
the subjects referred to in Article 79 to the extent specified therein.






2. The subjects referred to in para. 1 subparas. 3-5, above, may make such application if the normative act relates to matters relevant to the scope of their activity.



Article 192


The following persons may make application to the Constitutional Tribunal in respect of matters specified in Article 189: the President of the Republic, the Marshal of the Sejm, the Marshal of the Senate, the Prime Minister, the First President of the Supreme Court, the President of the Chief Administrative Court and the President of the Supreme Chamber of Control.



Article 193


Any court may refer a question of law to the Constitutional Tribunal as to the conformity of a normative act to the Constitution, ratified international agreements or statute, if the answer to such question of law will determine an issue currently before such court.



Article 194




1. The Constitutional Tribunal shall be composed of 15 judges chosen individually by the Sejm for a term of office of 9 years from amongst persons distinguished by their knowledge of the law. No person may be chosen for more than one term of office.




2. The President and Vice-President of the Constitutional Tribunal shall be appointed by the President of the Republic from amongst candidates proposed by the General Assembly of the Judges of the Constitutional Tribunal.



Article 195




1. Judges of the Constitutional Tribunal, in the exercise of their office, shall be independent and subject only to the Constitution.




2. Judges of the Constitutional Tribunal shall be provided with appropriate conditions for work and granted remuneration consistent with the dignity of the office and the scope of their duties.




3. Judges of the Constitutional Tribunal, during their term of office, shall not belong to a political party, a trade union or perform public activities incompatible with the principles of the independence of the courts and judges.



Article 196


A judge of the Constitutional Tribunal shall not be held criminally responsible or deprived of liberty without prior consent granted by the Constitutional Tribunal. A judge shall be neither detained nor arrested, except for cases when he has been apprehended in the commission of an offence and in which his detention is necessary for securing the proper course of proceedings. The President of the Constitutional Tribunal shall be notified forthwith of any such detention and may order an immediate release of the person detained.



Article 197


The organization of the Constitutional Tribunal, as well as the mode of proceedings before it, shall be specified by statute.



THE TRIBUNAL OF STATE



Article 198




1. For violations of the Constitution or of a statute committed by them within their office or within its scope, the following persons shall be constitutionally accountable to the Tribunal of State: the President of the Republic, the Prime Minister and members of the Council of Ministers, the President of the National Bank of Poland, the President of the Supreme Chamber of Control, members of the National Council of Radio Broadcasting and Television, persons to whom the Prime Minister has granted powers of management over a ministry, and the Commander-in-Chief of the Armed Forces.




2. Deputies and Senators shall also be constitutionally accountable to the Tribunal of State to extent specified in Article 107.




3. The types of punishment which the Tribunal of State may impose shall be specified by statute.



Article 199




1. The Tribunal of State shall be composed of a chairperson, two deputy chairpersons and 16 members chosen by the Sejm for the current term of office of the Sejm from amongst those who are not Deputies or Senators. The deputy chairpersons of the Tribunal and at least one half of the members of the Tribunal shall possess the qualifications required to hold the office of judge.




2. The First President of the Supreme Court shall be chairperson of the Tribunal of State.




3. The members of the Tribunal of State, within the exercise of their office as judges of the Tribunal, shall be independent and subject only to the Constitution and statutes.



Article 200


A member of the Tribunal of State shall not be held criminally responsible nor deprived of liberty without prior consent granted by the Tribunal of State. A member of the Tribunal of State shall be neither detained nor arrested, except for cases when he has been apprehended in the commission of an offence and in which his detention is necessary for securing the proper course of proceedings. The chairperson of the Tribunal of State shall be notified forthwith of any such detention and may order an immediate release of the person detained.



Article 201


The organization of the Tribunal of State, as well as the mode of proceedings before it, shall be specified by statute.



Chapter IX. ORGANS OF STATE CONTROL AND FOR DEFENCE OF RIGHTS



THE SUPREME CHAMBER OF CONTROL



Article 202




1. The Supreme Chamber of Control shall be the chief organ of state audit.




2. The Supreme Chamber of Control shall be subordinate to the Sejm.




3. The Supreme Chamber of Control shall act in accordance with the principles of collegiality.



Article 203




1. The Supreme Chamber of Control shall audit the activity of the organs of government administration, the National Bank of Poland, state legal persons and other State organizational units regarding the legality, economic prudence, efficacy and diligence.




2. The Supreme Chamber of Control may audit the activity of the organs of local self-government, communal legal persons and other communal organizational units regarding the legality, economic prudence and diligence.




3. The Supreme Chamber of Control may also audit, regarding the legality and economic prudence, the activity of other organizational units and economic subjects, to the extent to which they utilize State or communal property or resources or satisfy financial obligations to the State.



Article 204




1. The Supreme Chamber of Control shall present to the Sejm:







1.
an analysis of the implementation of the State Budget and the purposes of monetary policy;






2.
an opinion concerning the vote to accept the accounts for the preceding year budget presented by the Council of Ministers;






3.
information on the results of audits, conclusions and submissions specified by statute.






2. The Supreme Chamber of Control shall present an annual report on its activities to the Sejm.



Article 205




1. The President of the Supreme Chamber of Control shall be appointed by the Sejm, with the consent of the Senate, for a period of 6 years, which may be extended for one more period only.




2. The President of the Supreme Chamber of Control shall not hold any other post, except for a professorship in an institute of higher education, nor perform any other professional activities.




3. The President of the Supreme Chamber of Control shall not belong to a political party, a trade union or perform public activities incompatible with the dignity of his office.



Article 206


The President of the Supreme Chamber of Control shall not be held criminally responsible nor deprived of liberty without prior consent granted by the Sejm. The President of the Supreme Chamber of Control shall be neither detained nor arrested, except for cases when he has been apprehended in the commission of an offence and in which his detention is necessary for securing the proper course of proceedings. The Marshal of the Sejm shall be notified forthwith of such detention and may order an immediate release of the person detained.



Article 207


The organization and mode of work of the Supreme Chamber of Control shall be specified by statute.



THE COMMISSIONER FOR CITIZENS' RIGHTS



Article 208




1. The Commissioner for Citizens' Rights shall safeguard the freedoms and rights of persons and citizens specified in the Constitution and other normative acts.




2. The scope and mode of work of the Commissioner for Citizens' Rights shall be specified by statute.



Article 209




1. The Commissioner for Citizens' Rights shall be appointed by the Sejm, with the consent of the Senate, for a period of 5 years.




2. The Commissioner for Citizens' Rights shall not hold any other post, except for a professorship in an institute of higher education, nor perform any other professional activities.




3. The Commissioner for Citizens' Rights shall not belong to a political party, a trade union or perform other public activities incompatible with the dignity of his office.



Article 210


The Commissioner for Citizens' Rights shall be independent in his activities, independent of other State organs and shall be accountable only to the Sejm in accordance with principles specified by statute.



Article 211


The Commissioner for Citizens' Rights shall not be held criminally responsible nor deprived of liberty without prior consent granted by the Sejm. The Commissioner for Citizens' Rights shall be neither detained nor arrested, except for cases when he has been apprehended in the commission of an offence and in which his detention is necessary for securing the proper course of proceedings. The Marshal of the Sejm shall be notified forthwith of any such detention and may order an immediate release of the person detained.



Article 212


The Commissioner for Citizens' Rights shall annually inform the Sejm and the Senate about his activities and report on the degree of respect accorded to the freedoms and rights of persons and citizens.



THE NATIONAL COUNCIL OF RADIO BROADCASTING AND TELEVISION



Article 213




1. The National Council of Radio Broadcasting and Television shall safeguard the freedom of speech, the right to information as well as safeguard the public interest regarding radio broadcasting and television.




2. The National Council of Radio Broadcasting and Television shall issue regulations and, in individual cases, adopt resolutions.



Article 214




1. The members of the National Council of Radio Broadcasting and Television shall be appointed by the Sejm, the Senate and the President of the Republic.




2. A member of the National Council of Radio Broadcasting and Television shall not belong to a political party, a trade union or perform public activities incompatible with the dignity of his function.



Article 215


The principles for and mode of work of the National Council of Radio Broadcasting and Television, its organization and detailed principles for appointing its members, shall be specified by statute.



Chapter X. PUBLIC FINANCES



Article 216




1. Financial resources devoted to public purposes shall be collected and disposed of in the manner specified by statute.




2. The acquisition, disposal and encumbrance of property, stocks or shares, issue of securities by the State Treasury, the National Bank of Poland or other State legal persons shall be done in accordance with principles and by procedures specified by statute.




3. Any monopoly shall be established by means of statute.




4. The contracting of loans as well as granting guarantees and financial sureties by the State shall be done in accordance with principles and by procedures specified by statute.




5. It shall be neither permissible to contract loans nor provide guarantees and financial sureties which would engender a national public debt exceeding three-fifths of the value of the annual gross domestic product. The method for calculating the value of the annual gross domestic product and national public debt shall be specified by statute.



Article 217


The imposition of taxes, as well as other public imposts, the specification of those subject to the tax and the rates of taxation, as well as the principles for granting tax reliefs and remissions, along with categories of taxpayers exempt from taxation, shall be by means of statute.



Article 218


The organization of the State Treasury and the manner of management of the assets of the State Treasury shall be specified by statute.



Article 219




1. The Sejm shall adopt the State budget for a fiscal year by means of a Budget [ustawa budzetowa - budgetary statute].




2. The principles of and procedure for preparation of a draft State Budget, the level of its detail and the requirements for a draft State Budget, as well as the principles of and procedure for implementation of the Budget, shall be specified by statute.




3. In exceptional cases, the revenues and expenditures of the State for a period shorter than one year may be specified in an interim budget. The provisions relating to a draft State Budget shall apply, as appropriate, to a draft interim budget.




4. If a State Budget or an interim budget have not come into force on the day of commencement of a fiscal year, the Council of Ministers shall manage State finances pursuant to the draft Budget.



Article 220




1. The increase in spending or the reduction in revenues from those planned by the Council of Ministers may not lead to the adoption by the Sejm of a budget deficit exceeding the level provided in the draft Budget.




2. The Budget shall not provide for covering a budget deficit by way of contracting credit obligations to the State's central bank.



Article 221


The right to introduce legislation concerning a Budget, an interim budget, amendments to the Budget, a statute on the contracting of public debt, as well as a statute granting financial guarantees by the State, shall belong exclusively to the Council of Ministers.



Article 222


The Council of Ministers shall submit to the Sejm a draft Budget for the next year no later than 3 months before the commencement of the fiscal year. In exceptional instances, the draft may be submitted later.



Article 223


The Senate may, within the 20 days following receipt of the Budget, adopt amendments thereto.



Article 224




1. The President of the Republic shall sign the Budget or interim Budget submitted to him by the Marshal of the Sejm within 7 days of receipt thereof, and order its promulgation in the Journal of Laws of the Republic of Poland (Dziennik Ustaw). The provisions of Article 122, para. 5 shall not apply to the Budget or any interim budget.




2. If the President of the Republic has made reference to the Constitutional Tribunal for an adjudication upon the conformity to the Constitution of the Budget or interim budget before signing it, the Tribunal shall adjudicate such matter no later than within a period of 2 months from the day of submission of such reference to the Tribunal.



Article 225


If, after 4 months from the day of submission of a draft Budget to the Sejm, it has not been adopted or presented to the President of the Republic for signature, the President of the Republic may, within the following of 14 days, order the shortening of the Sejm's term of office.



Article 226




1. The Council of Ministers, within the 5-month period following the end of the fiscal year, shall present to the Sejm a report on the implementation of the Budget together with information on the condition of the State debt.




2. Within 90 days following receipt of the report, the Sejm shall consider the report presented to it, and, after seeking the opinion of the Supreme Chamber of Control, shall pass a resolution on whether to grant or refuse to grant approval of the financial accounts submitted by the Council of Ministers.



Article 227




1. The central bank of the State shall be the National Bank of Poland. It shall have the exclusive right to issue money as well as to formulate and implement monetary policy. The National Bank of Poland shall be responsible for the value of Polish currency.




2. The organs of the National Bank of Poland shall be: the President of the National Bank of Poland, the Council for Monetary Policy as well as the Board of the National Bank of Poland.




3. The Sejm, on request of the President of the Republic, shall appoint the President of the National Bank of Poland for a period of 6 years.




4. The President of the National Bank of Poland shall not belong to a political party, a trade union or perform public activities incompatible with the dignity of his office.




5. The Council for Monetary Policy shall be composed of the President of the National Bank of Poland, who shall preside over it, as well as persons distinguished by their knowledge of financial matters - appointed, in equal numbers, by the President of the Republic, the Sejm and the Senate for a period of 6 years.




6. The Council for Monetary Policy shall annually formulate the aims of monetary policy and present them to the Sejm at the same time as the submission of the Council of Ministers' draft Budget. Within 5 months following the end of the fiscal year, the Council for Monetary Policy shall submit to the Sejm a report on the achievement of the purposes of monetary policy.




7. The organization and principles of activity of the National Bank of Poland, as well as detailed principles for the appointment and dismissal of its organs, shall be specified by statute.



Chapter XI. EXTRAORDINARY MEASURES



Article 228




1. In situations of particular danger, if ordinary constitutional measures are inadequate, any of the following appropriate extraordinary measures may be introduced: martial law, a state of emergency or a state of natural disaster.




2. Extraordinary measures may be introduced only by regulation, issued upon the basis of statute, and which shall additionally require to be publicized.




3. The principles for activity by organs of public authority as well as the degree to which the freedoms and rights of persons and citizens may be subject to limitation for the duration of a period requiring any extraordinary measures shall be established by statute.




4. A statute may specify the principles, scope and manner of compensating for loss of property resulting from limitation of the freedoms and rights of persons and citizens during a period requiring introduction of extraordinary measures.




5. Actions undertaken as a result of the introduction of any extraordinary measure shall be proportionate to the degree of threat and shall be intended to achieve the swiftest restoration of conditions allowing for the normal functioning of the State.




6. During a period of introduction of extraordinary measures, the following shall not be subject to change: the Constitution, the Acts on Elections to the Sejm, the Senate and organs of local self-governments, the Act on Elections to the Presidency, as well as statutes on extraordinary measures.




7. During a period of introduction of extraordinary measures, as well as within the period of 90 days following its termination, the term of office of the Sejm may not be shortened, nor may a nationwide referendum, nor elections to the Sejm, Senate, organs of local self-government nor elections for the Presidency be held, and the term of office of such organs shall be appropriately prolonged. Elections to organs of local self-government shall be possible only in those places where the extraordinary measures have not been introduced.



Article 229


In the case of external threats to the State, acts of armed aggression against the territory of the Republic of Poland or when an obligation of common defence against aggression arises by virtue of international agreement, the President of the Republic may, on request of the Council of Ministers, declare a state of martial law in a part of or upon the whole territory of the State.



Article 230




1. In the case of threats to the constitutional order of the State, to security of the citizenry or public order, the President of the Republic may, on request of the Council of Ministers, introduce for a definite period no longer than 90 days, a state of emergency in a part of or upon the whole territory of the State.




2. Extension of a state of emergency may be made once only for a period no longer than 60 days and with the consent of the Sejm.



Article 231


The President of the Republic shall submit the regulation on the introduction of martial law or a state of emergency to the Sejm within 48 hours of signing such regulation. The Sejm shall immediately consider the regulation of the President. The Sejm, by an absolute majority of votes taken in the presence of at least half the statutory number of Deputies, may annul the regulation of the President.



Article 232


In order to prevent or remove the consequences of a natural catastrophe or a technological accident exhibiting characteristics of a natural disaster, the Council of Ministers may introduce, for a definite period no longer than 30 days, a state of natural disaster in a part of or upon the whole territory of the State. An extension of a state of natural disaster may be made with the consent of the Sejm.



Article 233




1. The statute specifying the scope of limitation of the freedoms and rights of persons and citizens in times of martial law and states of emergency shall not limit the freedoms and rights specified in Article 30 (the dignity of the person), Article 34 and Article 36 (citizenship), Article 38 (protection of life), Article 39, Article 40 and Article 41, para.4 (humane treatment), Article 42 (ascription of criminal responsibility), Article 45 (access to a court), Article 47 (personal rights), Article 53 (conscience and religion), Article 63 (petitions), as well as Article 48 and Article 72 (family and children).




2. Limitation of the freedoms and rights of persons and citizens only by reason of race, gender, language, faith or lack of it, social origin, ancestry or property shall be prohibited.




3. The statute specifying the scope of limitation of the freedoms and rights of persons and citizens during states of natural disasters may limit the freedoms and rights specified in Article 22 (freedom of economic activity), Article 41, paras. 1, 3 and 5 (personal freedom), Article 50 (inviolability of the home), Article 52, para. 1 (freedom of movement and sojourn on the territory of the Republic of Poland), Article 59, para. 3 (the right to strike), Article 64 (the right of ownership), Article 65, para. 1 (freedom to work), Article 66, para. 1 (the right to safe and hygienic conditions of work) as well as Article 66, para. 2 (the right to rest).



Article 234




1. Whenever, during a period of martial law, the Sejm is unable to assemble for a sitting, the President of the Republic shall, on application of the Council of Ministers, and within the scope and limits specified in Article 228, paras. 3-5, issue regulations having the force of statute. Such regulations must be approved by the Sejm at its next sitting.




2. The regulations, referred to in para.1 above shall have the character of universally binding law.



Chapter XII. AMENDING THE CONSTITUTION



Article 235




1. A bill to amend the Constitution may be submitted by the following: at least one-fifth of the statutory number of Deputies; the Senate; or the President of the Republic.




2. Amendments to the Constitution shall be made by means of a statute adopted by the Sejm and, thereafter, adopted in the same wording by the Senate within a period of 60 days.




3. The first reading of a bill to amend the Constitution may take place no sooner than 30 days after the submission of the bill to the Sejm.




4. A bill to amend the Constitution shall be adopted by the Sejm by a majority of at least two-thirds of votes in the presence of at least half of the statutory number of Deputies, and by the Senate by an absolute majority of votes in the presence of at least half of the statutory number of Senators.




5. The adoption by the Sejm of a bill amending the provisions of Chapters I, II or XII of the Constitution shall take place no sooner than 60 days after the first reading of the bill.




6. If a bill to amend the Constitution relates to the provisions Chapters I, II or XII, the subjects specified in para. 1 above may require, within 45 days of the adoption of the bill by the Senate, the holding of a confirmatory referendum. Such subjects shall make application in the matter to the Marshal of the Sejm, who shall order the holding of a referendum within 60 days of the day of receipt of the application. The amendment to the Constitution shall be deemed accepted if the majority of those voting express support for such amendment.




7. After conclusion of the procedures specified in para 4 and 6 above, the Marshal of the Sejm shall submit the adopted statute to the President of the Republic for signature. The President of the Republic shall sign the statute within 21 days of its submission and order its promulgation in the Journal of Laws of the Republic of Poland (Dziennik Ustaw).



Chapter XIII. FINAL AND TRANSITIONAL PROVISIONS



Article 236




1. Within a period of 2 years from the day on which the Constitution comes into force, the Council of Ministers shall present to the Sejm such bills as are necessary for the implementation of the Constitution.




2. Statutes bringing Article 176 para. 1 into effect, to the extent relevant to proceedings before administrative courts, shall be adopted before the end of 5 years from the day on which the Constitution comes into force. The provisions relating to extraordinary review of judgments by the Chief Administrative Court shall remain in effect until the entry into force of such statutes.



Article 237




1. Within the 4-year period following the coming into force of this Constitution, cases of misdemeanours shall be heard and determined by the Boards for Adjudication of Misdemeanours attached to district courts, but the punishment of arrest may be imposed only by a court.




2. Appeals from a judgment of a Board shall be considered by a court.



Article 238




1. The term of office of constitutional organs of public power and the individuals composing them, whether elected or appointed before the coming into force of the Constitution, shall end with the completion of the period specified in provisions valid before the day on which the Constitution comes into force.




2. In the event that provisions valid prior to the entry into force of the Constitution do not specify any such term of office, and from the election or appointment there has expired a period longer than that specified in the Constitution, the constitutional term of office of organs of public power or individuals composing them shall end one year after the day on which the Constitution comes into force.




3. If provisions valid before to the entry into force of the Constitution do not specify any such term of office, and from the day of election or appointment there has expired a period shorter than that specified in the Constitution, the time for which such organs or individuals shall serve in accordance with existing provisions shall be included in the term of office specified in the Constitution.



Article 239




1. Within 2 years of the day on which the Constitution comes into force a judgment of the Constitutional Tribunal of the non-conformity to the Constitution of statutes adopted before its coming into force shall not be final and shall be required to be considered by the Sejm which may reject the judgment of the Constitutional Tribunal by a two-third majority vote in the presence of at least half of the statutory number of Deputies. The foregoing provision shall not concern judgments issued in response to questions of law submitted to the Constitutional Tribunal.




2. Proceedings in cases to formulate a universally binding interpretation of statutes by the Constitutional tribunal instituted before the coming into force of the Constitution, shall be discontinued.




3. On the day on which the Constitution comes into force, resolutions of the Constitutional Tribunal on interpretation of statutes shall lose their universally binding force, but final judgments of the courts and other final decisions made by organs of public authority whilst taking into account the meaning of provisions as decided by the Constitutional Tribunal by way of universally binding interpretation of statutes, shall remain in force.



Article 240


Within one year of the day on which the Constitution comes into force, the Budget may allow for the covering of the budget deficit by contracting debt in the central bank of the State.



Article 241




1. International agreements, previously ratified by the Republic of Poland upon the basis of constitutional provisions valid at the time of their ratification and promulgated in Dziennik Ustaw, shall be considered as agreements ratified with prior consent granted by statute, and shall be subject to the provisions of Article 91 of the Constitution if their connection with the categories of matters mentioned in Article 89, para. 1 of the Constitution derives from the terms of an international agreement.




2. The Council of Ministers shall, within 2 years of the coming into force of the Constitution, present to the Sejm a list of international agreements containing provisions not in conformity to the Constitution.




3. Senators, elected before the day on which the Constitution comes into force, who have not attained 30 years of age, shall maintain their seats until the end of the term of office for which they were elected.




4. Joint holding of the mandate of a Deputy or Senator with a function or employment forbidden by Article 103, shall result in the expiry of the mandate after one month from the day on which the Constitution comes into force, unless the Deputy or Senator resigns from such function or such employment ceases.




5. Cases subject to legislative procedure or under consideration by the Constitutional Tribunal or the Tribunal of State, and which have been commenced before the coming into force of the Constitution, shall be conducted in accordance with the constitutional provisions valid on the day of the commencement thereof.




6. Within 2 years of the coming into force of the Constitution, the Council of Ministers shall identify which resolutions of the Council of Ministers and orders of ministers or other organs of government administration adopted or issued prior to the day on which the Constitution comes into force require, pursuant to the conditions specified in Article 87, para. 1 and Article 92 of the Constitution, are to be replaced by regulations issued upon the basis of statutes to be drafted and submitted, at the appropriate time, to the Sejm by the Council of Ministers. At the same time, the Council of Ministers shall submit to the Sejm a bill specifying those normative acts issued by the government administration before the day on which the Constitution comes into force which shall become resolutions or orders within the meaning of Article 93 of the Constitution.




7. Enactments of local law as well as provisions issued by communes shall become enactments of local law within the meaning of Article 87, para. 2 of the Constitution.



Article 242


The following are hereby repealed:







1.
the Constitutional Act of 17th October 1992, on the Mutual Relations between the Legislative and Executive Institutions of the Republic of Poland and on Local Self-government (Dziennik Ustaw of 1992 No. 84, item 426; of 1995 No. 38, item 184, No. 150, item 729 as well as of 1996 No. 106, item 488);






2.
the Constitutional Act of 23rd April 1992 on the Procedure for Preparing and Enacting a Constitution for the Republic of Poland (Dziennik Ustaw of 1992 No. 67, item 336; and of 1994 No. 61, item 251).





Article 243


The Constitution of the Republic of Poland shall come into force on the expiry of the 3­month period following the day of its promulgation.

